Citation Nr: 0119176	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1971 to December 
1993.


FINDING OF FACT

There is no competent evidence demonstrating the presence of 
any disability associated with the veteran's left knee.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) finds 
that the veteran's claim has already been developed within 
the guidelines recently established by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114, Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A) (VCAA).  
First, there is no indication that there are any outstanding 
relevant documents or records that have not already been 
obtained.  In addition, the veteran has been placed on notice 
of the law and regulations pertinent to his claim and further 
notice of this information would be both redundant and 
unnecessary.  Finally, the veteran has been afforded several 
Department of Veterans Affairs (VA) medical examinations to 
ascertain the nature of any left knee disability and in view 
of the lack of any current diagnosis by the most recent VA 
examiner in May 1999, the regional office (RO) specifically 
notified the veteran in a supplemental statement of the case 
that the claim was being denied on the basis of a lack of 
evidence of current chronic disability linked to service.  

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, the new law does not require that the Secretary 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a VA 
medical examination or opinion unless the claimant makes a 
showing with competent evidence of current disability or 
persistent or recurrent symptoms of disability.  For the 
reasons set out below, the Board finds that the claimant has 
not made such a showing.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In other words, the recent legislative change that eliminated 
the concept of a well-grounded claim did not in any way alter 
the basic statutory requirement that there must be a present 
disability before service connection may be granted.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that in the veteran's 
responses to a questionnaire in March 1984, the veteran did 
report trouble with pain, stiffness and swelling in the 
joints which the veteran related to discomfort after 
exercising.  Periodic examination in July 1986 noted that 
evaluation of the lower extremities revealed negative 
findings.  In his responses to a questionnaire in February 
1988, the veteran again reported trouble with pain, stiffness 
and swelling in the joints.  Periodic examination in July 
1991, however, again indicated that evaluation of the lower 
extremities revealed negative findings.

Service medical records do not reflect specific complaints, 
treatment, or findings of any knee problem until October 
1991, at which time the veteran complained of soreness of the 
left knee after twisting it while playing basketball 10 days 
earlier.  Examination revealed slight swelling of the left 
knee with slight tenderness above the medial anterior joint 
line area of the pes anserinus.  The joint line was noted to 
be essentially nontender and intact without laxity and the 
assessment was left knee trauma with possible pes anserinus 
bursa injury.  Five days later, the veteran denied locking or 
giving out of the left knee, but reported that the knee would 
swell more since his injury.  Evaluation revealed no effusion 
and the assessment was knee strain.

Physical therapy consultation that same month indicates that 
the veteran reported left medial knee pain for the previous 
two weeks status post forced flexion of the left knee when 
falling while playing basketball.  The knee was reportedly 
stiff that night with minimal swelling two days later.  Now, 
the veteran complained of occasional sharp pain in the medial 
left knee with turning or twisting, and a pressure sensation 
with flexion.  Symptoms were indicated to be worse with 
sustained position of the knee or prolonged walking.  The 
veteran reported a similar injury in 1984 which did not 
require therapy.  Knee range of motion was from 0 to 135 
degrees.  The assessment was anterior-medial knee pain.  

A service medical entry dated in November 1991 (approximately 
one week later), indicates that the veteran reported being 
pain free except with vigorous activity, at which time he 
would experience a "twinge" when running, etc.  It was also 
noted that the veteran had obtained a knee brace from the 
orthopedic clinic 9 days earlier.  No examination was 
conducted at this time, but the veteran was told to call the 
clinic 12 days later unless he felt improvement was 
continuing.  An entry dated approximately two weeks later 
reflects that the veteran had not called the clinic and that 
his record was therefore closed with goals having been met.  

Service medical records do not reflect treatment, complaints 
or diagnosis with respect to any left knee problem after 
November 1991.

At the veteran's January 1995 VA Persian Gulf examination, 
the veteran's joint complaints reportedly involved only the 
neck, shoulders and elbows, and there was no diagnosis of any 
left knee disorder.

VA general medical examination in July 1996 revealed that the 
veteran complained that his joints and ankles hurt about one 
to two times per month and would last one to two days.  
Usually, only one joint would be involved at a time.  
Examination of the knees revealed no swelling, erythema or 
tenderness to palpation.  The range of motion on the left was 
from 0 to 132 degrees and there was some mild crepitus with 
flexion and extension of the knees bilaterally.  X-rays of 
the left knee were interpreted to reveal that it was intact 
and radiographically normal.  The diagnosis included mild 
occasional joint pain consistent with normal wear and tear of 
aging and use, and the examiner commented that no significant 
disability was found on examination.

VA outpatient records from the period of December 1997 to 
January 1998 reflect that in December 1997, the veteran 
reported bilateral knee pain for the previous week.  The 
veteran indicated that his knees had been swollen, and 
initial examination at this time revealed that the left knee 
appeared somewhat swollen but was without discoloration.  
Further evaluation later in the day revealed that the 
veteran's active problem list included patellofemoral 
syndrome.  At this time, the veteran's left knee pain was 
more specifically referred to an episode of sudden pain while 
the veteran was walking at a spa that was unrelated to weight 
lifting or exercise.  The left knee was not swollen or warm 
to touch, and was not found to inhibit the veteran's gait.  
Examination of the left knee revealed crepitus on motion and 
laxity of the patella supporting musculature with motion 
laterally and medially.  The assessment included 
patellofemoral pain syndrome, and it was noted that the 
veteran would be referred to prosthetics and physical therapy 
for a left knee brace with an opening for the kneecap.  In 
January 1998, it was indicated that the veteran had a history 
of patellofemoral pain syndrome and that the veteran reported 
bilateral knee pain, the left greater than the right.  
Crepitus was noted on both knees with flexion and extension.

At the veteran's personal hearing in July 1998, the veteran 
denied having any problems with his left knee prior to active 
service (transcript (T.) at p. 4).  During active duty, 
however, he began to experience swelling and limitation of 
movement due to the swelling (T. at pp. 4-5).  The veteran 
maintained that he had problems with his knee many times 
during service, indicating that the swelling began in "the 
early 70's, mid 80's" (T. at p. 5).  Occasionally, he would 
self-treat with Motrin, "Flexerol", aspirin and hot and cold 
compresses (T. at p. 5).  His symptoms would primarily 
consist of swelling and limitation of motion, but he would 
sometimes hear a loud popping or other noise within the joint 
(T. at p. 5).  The veteran asserted that these symptoms had 
persisted from the time they began until now (T. at p. 5).  
The veteran could not say that he had received any formal 
treatment since discharge, but noted that there had been a 
diagnosis of patellofemoral syndrome in December 1997 (T. at 
p. 6).  At that time, there was soreness and swelling without 
locking, and the veteran was given a knee brace for each knee 
(T. at p. 6).  The veteran denied sustaining any specific 
injury to the knee in service (T. at p. 7).

A VA joints examination in July 1998 revealed that the 
veteran reported left knee pain, stiffness, swelling, 
weakness, fatigue, lack of endurance, locking, giving way, 
warmth and popping.  He also related that there were flare-
ups with various activities which he would treat with rest.  
The veteran admitted to having a brace, but denied any 
episodes of dislocation or recurrent subluxation.  Physical 
examination of the left knee revealed no evidence of 
angulation deformity or instability either with or without 
weight bearing.  Palpation of the patella revealed no 
crepitus.  The veteran complained of mild pain in the knee.  
X-rays were interpreted to reveal essentially negative 
findings.  The diagnosis was patellofemoral pain syndrome.

A VA outpatient record from November 1998 reflects that the 
veteran complained of knee pain.

VA examination in May 1999 revealed that the veteran provided 
a history of right knee pain which began between the 1970's 
and 1980's.  The veteran reported that he experienced minor 
hyperextension-type injuries to the knees on four or five 
occasions between 1970 and 1980.  When he experienced pain 
and swelling of the knee, it would usually resolve within two 
to four days.  He reported being issued a hinged "right" 
knee brace in 1989 and that this brace was reissued 1997.  
The veteran denied episodes of subluxation or dislocation.  
The range of motion of the knees revealed mild crepitus 
bilaterally.  Previous X-rays of the left knee were noted to 
reveal negative findings and current X-rays of the right knee 
were interpreted to reveal mild osteoarthritis.  The 
diagnosis included history of bilateral knee 
pain/patellofemoral syndrome by history, with mild 
osteoarthritis.

Additional VA outpatient records for the period of May 1999 
to March 2001 do not reflect complaints, treatment or 
diagnoses with respect to the veteran's left knee.

At the veteran's hearing before a Member of the Board in 
April 2001, the veteran testified that he initially strained 
his left knee during physical training in the military in 
1984 (T. at p. 3).  At that time he and another individual 
collided and he more or less hyperextended his knee (T. at p. 
3).  A physician examined the knee and prescribed medication, 
rest and other treatment, and there was a diagnosis of knee 
strain (T. at p. 4).  Over time, the swelling subsided to 
some degree but the knee never really healed (T. at p. 4).  
He still experienced periodic episodes of swelling, popping 
and locking (T. at p. 4).  Following the episode during 
service, the residuals of the left knee strain continued and 
he was issued a knee brace (T. at p. 4).  He did not obtain 
professional treatment for his knee until approximately three 
years after service separation (T. at p. 5).  He had also not 
received any left knee treatment for the previous couple of 
years (T. at p. 5).  Between 1984 and 1993, he occasionally 
saw a physician for his knee problem (T. at pp. 7-8).  He 
believed the current diagnosis of his knee problem was 
strain, but he had not been examined for a year and a half 
(T. at p. 8).  


II.  Analysis

The veteran asserts that he has a current left knee disorder 
that is directly related to service.  As will be shown more 
fully below, since the evidence of record does not support 
the existence of a current left knee disorder, service 
connection is not warranted.  

The Board finds initially and most importantly that the 
record reveals no competent medical evidence of a current 
diagnosis of the left knee.  As was previously noted above, 
under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Court has also held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292,296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case as to the veteran's claim.

The record reflects that December 1997 VA outpatient 
evaluation of the left knee indicated crepitus on motion and 
laxity of the patella supporting musculature with motion 
laterally and medially, and the assessment included 
patellofemoral pain syndrome.  However, this evaluation 
reportedly followed an episode of sudden pain while the 
veteran was walking at a spa, and the Board notes that as of 
January 1998, patellofemoral pain syndrome was noted by 
history only, and objective findings were limited to crepitus 
on both knees with flexion and extension.  In addition, 
although July 1998 VA examination again revealed a diagnosis 
of patellofemoral pain syndrome, there were no findings in 
support of the diagnosis other than the subjective complaints 
of pain and X-rays at this time were found to reveal 
essentially negative findings.  Thereafter, May 1999 VA 
examination also revealed little, if any, objective 
manifestations (the range of motion of the knees revealed 
mild crepitus bilaterally and while X-rays of the right knee 
revealed mild osteoarthritis, previous X-rays of the left 
knee were noted to reveal negative findings), and the 
diagnosis was history of bilateral knee pain/patellofemoral 
syndrome by history.  The Board further observes that 
additional VA outpatient records for the period of May 1999 
to March 2001 do not reflect complaints, treatment or 
diagnoses with respect to the veteran's left knee. 

Finally, although there are multiple reports of left knee 
pain which ultimately resulted in a diagnosis of 
patellofemoral pain syndrome through July 1998, it has been 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be established.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran is also not competent to say whether any current 
left knee symptoms are related to service.  Espiritu v. 
Derwinski, supra.

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of a left knee disorder.  
Moreover, while the veteran is capable of providing evidence 
of certain persistent or recurrent symptoms of disability, he 
is not competent to link persistent or recurrent symptoms to 
service.  A disorder of the knee is a medical disability 
subject to diagnosis by a party with medical expertise, not 
to a lay person's observation.  The Board finds nothing in 
the recent legislative changes that has altered the methods 
of proof of critical facts set forth in the prior case law.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the 
veteran's left knee makes the claim so fundamentally 
defective that it would be additionally subject to denial on 
the basis of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 
5103A(a) (no duty to assist when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim), and 38 U.S.C.A. § 5103A(d)(2) (no obligation to 
provide a VA examination when evidence of record does not 
contain competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of his claim, the 
Board finds that the claim should be denied because of a lack 
of legal merit.







ORDER

The claim for service connection for a left knee disorder is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

